Citation Nr: 1412216	
Decision Date: 03/24/14    Archive Date: 04/02/14

DOCKET NO.  12-27 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for headaches. 

2.  Entitlement to service connection for headaches. 


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran 




ATTORNEY FOR THE BOARD

J. Murray, Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Navy from October 1989 to January 1993. 

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a June 2010 rating decision by the Department of Veterans Affairs, Regional Office located in Montgomery, Alabama (RO), which in pertinent part, reopened the previously denied claim but confirmed and continued the denial of the benefits sought. 

In March 2013, the Veteran testified before the undersigned during a Board hearing held at the RO. A copy of the hearing transcript has been associated with the claims folder.  Since the hearing, the Veteran has submitted additional evidence with a waiver of initial consideration by the Agency of Original Jurisdiction (AOJ).  See 38 C.F.R. § 20.1304(c) (2013).

A review of the documents contained in the Veteran's Virtual VA claims folder has been considered in conjunction with the decision below.  The Board notes that additional copies of the Veteran's VA treatment records have recently been associated with the electronic claims folder.  Given the favorable determination below, the Board does not find it prejudicial to consider the additional evidence at this time. 


FINDINGS OF FACT

1.  In an October 2005 rating decision, the RO continued and confirmed the denial of the Veteran's claim for entitlement to service connection for headaches, because the evidence of record failed to demonstrate a current disorder that was related to his in-service complaints.  The Veteran was notified of this decision, but he did not appeal that decision. 

2.  The additional evidence associated with the claims folder subsequent to the RO's October 2005 rating decision relates to an unestablished fact (a current diagnosis of migraine and cluster headaches that have been related to the Veteran's period of service) that is necessary to substantiate the claim, and raises a reasonable possibility of substantiating that claim.

3.  The competent evidence of record establishes that the Veteran's current headaches, diagnosed as migraine and cluster headaches, are likely related to his in-service complaints.


CONCLUSIONS OF LAW

1.  The October 2005 rating decision which continued and confirmed the previously denied claim for service connection for headaches is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2013). 

2.  Since the 2005 rating decision, new and material evidence has been received with respect to the Veteran's claim of entitlement to service connection for headaches.  Therefore, the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

3.  The criteria for establishing service connection for headaches (migraine and cluster headaches) have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2013).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminarily, the Board notes that the claim described below on appeal is being reopened and granted.  Accordingly, the Board will not address whether VA has fulfilled its notification and assistance requirements, found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), as no further action is required in this case.      

The Veteran seeks entitlement to service connection for headaches.  Implicit in this claim is the contention that new and material evidence which is sufficient to reopen previously disallowed claim of service connection for headaches has been received.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  In general, VA rating decisions or Board decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.1100, 20.1103.  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a).

An adjudicator must follow a two-step process in evaluating a previously denied claim.  First, the adjudicator must determine whether the evidence added to the record since the last final decision is new and material.  If new and material evidence is presented or secured with respect to a claim that has been finally denied, the claim will be reopened and decided upon the merits.  Once it has been determined that a claimant has produced new and material evidence, the adjudicator must evaluate the merits of the claim in light of all the evidence, both new and old, after ensuring that the VA's statutory duty to assist the Veteran in the development of her claim has been fulfilled.  See 38 U.S.C.A. § 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

The United States Court of Appeals for Veterans Claims has stated that the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118. 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is presumed.  See Justus v. Principi, 3 Vet. App. 510, 513(1992).

Here, the RO originally denied the Veteran's claim for service connection for headaches in an April 2005 rating decision, because the record failed to demonstrate that a current headache disorder that was related to his in-service complaints.  The Veteran was notified of the RO's denial later that month.  In May 2005, the RO received additional evidence in support of the Veteran's claim, and reconsidered the merits of the claim in an October 2005 rating decision, but continued and confirmed the denial of the benefits sought.  The Veteran was notified of the RO's denial later that month.  The Veteran did not appeal, and the RO's October 2005 rating decision became final.  38 C.F.R. §§ 3.104, 20.1103.   

At the time of the October 2005 rating decision, the evidence of record included copies of the Veteran's service treatment records dated from November 1990 to May 1991 that were replete for complaints of headaches and reflected a diagnosis of tension headache.  However, a separation examination and medical history report are not available. 

Shortly after his separation from service, in October 1994, the Veteran submitted correspondence in which he stated that he continued to experience headaches that were similar to those that he first experienced during his period of service.  Attached to his October 1994 correspondence, the Veteran submitted copies of his service treatment records that showed his complaints of headaches and diagnosis of tension headaches.  In March 1995 correspondence, the Veteran informed VA that he had suffered from headaches since service, and his headaches had progressively worsened.  In a June 1994 letter, the RO advised the Veteran of what additional evidence needed to support his claim, but the Veteran did not respond.  In December 2004, the Veteran again sought to file a claim for service connection for headaches.  The RO denied the Veteran's claim in 2005 because the evidence failed to reflect a current diagnosed headache disorder that was related to his in-service complaints.  

The additional evidence received since the October 2005 rating decision includes VA and private treatment records that reflect treatment for current diagnoses of migraine and cluster headaches.  The VA treatment records also contain notations by the Veteran's treating VA physician that link his current headache problems to his period of service as well as link his current headaches to his service-connected PTSD.  See VA treatment records dated in January 2011 and March 2012.  In addition, the record now contains the Veteran's testimony from the March 2013 Board hearing, in which he reported that he has experienced two types of headaches since his period of service.  He described the first type of headaches as daily tension headaches and the second type as more severe and intermittent right-winged headaches. 

These additional VA and private treatment records and the Veteran's testimony received since the RO's 2005 rating decision relate to an unestablished fact (a current diagnosed headache disorder that is medically linked to his period of service), and are necessary to substantiate the claim.  Further, the additional records and testimony are neither cumulative nor redundant, and they raise a reasonable possibility of substantiating the claim.  

Based on the foregoing, the Board finds that new and material evidence has been received that meets the requirements to reopen the claim.  On that basis, the claim for service connection for headaches is reopened.  38 C.F.R. § 3.156.

The Board will now address whether the new evidence of record, when considered in conjunction with the previous evidence of record, contributes to a more complete picture of the circumstances surrounding the origin of the Veteran's current disability and is enough to support a grant of the claim.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

Service connection may also be granted for a disability which is proximately due to, or the result of another service-connected disability.  38 C.F.R. § 3.310(a).  Additional disability resulting from the aggravation of a nonservice-connected disability by a service-connected disability is also compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). 

Here, the Veteran asserts that his current headache problems first manifested during his period of service and he has continued to experience similar headaches since then.  Although he did not seek treatment for his headaches until 2005, he reports that he experienced similar headache problems since service and he treated his headache episodes with over-the-counter medication.  He now receives treatment for headache disorder from VA.  See Board Hearing transcript, pages 4-6.

Medical records establish that the Veteran has current headache disorders, identified as migraine and cluster headaches.  See VA treatment records as well as the report of a March 2010 VA examination.  As described above, there is also evidence of in-service complaints and treatment of headaches, identified as tension headaches.  The service treatment records show that the Veteran complained of headaches described as frequent right-side to frontal headaches that were worse in the evenings and generalized, and were unresponsive to treatment.  Moreover, shortly after the Veteran's separation from service in October 1994 and March 1995, he reported an in-service history of headaches problems and continuity of similar headaches since then.  

None of the post-service treatment records show a diagnosis of tension headaches, which was the in-service assessment of the Veteran's headache complaints during his period of service.  However, there is persuasive medical evidence that the Veteran's current headaches, identified as migraines and cluster headaches, are related to his in-service complaints described above.  In the January 2011 VA treatment record, the Veteran's treating VA physician concluded that the Veteran's current headache problems had an onset during his period of service.  This medical opinion appears to be based in part on the Veteran's reported history of symptoms in service and since service.  Notably, a diagnosis based on the Veteran's description of symptoms first manifested in service can be sufficient evidence to establish a link between the current diagnosed disorder and service.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  In this regard, the Veteran has provided competent and credible lay evidence that he has continued to experience similar symptomatology since then.  See Layno v. Brown, 6 Vet. App. 465 (1994).  In addition, his reported medical history of frequent headaches is confirmed in his service treatment records.  
The Board also finds the lay statements from the Veteran's parents and brother competent and credible.  Lastly, the Board notes that a March 2012 VA treatment record shows that the Veteran's treating VA physician also concluded that the Veteran's headaches were secondary to his service-connected PTSD based on a review of the Veteran's medical records.  There is no medical evidence of record contrary to a medical link between the Veteran's headaches and his service-connected PTSD disability.  The Veteran's PTSD is noted to have had its onset during service. 
 
The Board has considered the negative medical nexus opinion provided by the VA examiner in the report of a March 2010 VA examination.  The VA examiner concluded that the Veteran's current migraine headaches were not related to his in service complaints and treatment for tension headaches because tension headaches were not known to cause migraine headaches.  Different examiners at different times do not always describe the same disability in the same language.  38 C.F.R. § 4.2 (2013).  Here, the Board finds that there is overwhelming medical and lay evidence in favor of the Veteran's claim that his current symptoms are similar and related to symptoms noted in service.  Accordingly, the Board finds that the Veteran's currently diagnosed migraine and cluster headaches are related to the symptoms that he first experienced in service and that he has continued to experience since then.  Hence, service connection for headaches is warranted. 


ORDER

New and material evidence having been received; the previously denied claim for entitlement to service connection for headaches is reopened. 

Service connection for headaches (diagnosed as migraine and cluster headaches) is granted.



____________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


